Citation Nr: 0312574	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right hand injury, 
claimed as due to VA medical or surgical treatment in 1993.

2.  Determination of initial rating for service-connected 
chronic sinusitis, initially rated as noncompensably 
disabling. 

3.  Determination of initial rating for service-connected 
numbness of the left calf, initially rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in January 2000 and February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The January 2000 rating 
decision granted service connection for sinusitis and for 
numbness of the left calf, and assigned an original 
noncompensable rating for each disability.  In April 2000, 
the veteran entered notice of disagreement with the original 
ratings assigned (using a VA Form 9); the RO issued a 
statement of the case in May 2000; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
July 2000.  

In October 1998, the veteran entered a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
right hand injury, claimed as due to VA medical or surgical 
treatment in 1993.  After developing the case, in February 
2000 (in a supplemental statement of the case), the RO denied 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right hand injury.  The 
Board will liberally construe the veteran's July 2000 
statement that he had "problems with right hand" as a 
notice of disagreement with the February 2000 denial of his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of right hand injury.  The RO then 
issued a statement of the case (characterized as a 
supplemental statement of the case) in January 2003.  The 
veteran entered a substantive appeal (representative's VA 
Form 646), which was received in January 2003. 


Although the veteran had perfected an appeal on the issue of 
entitlement to direct service connection for residuals of 
right hand injury under the provisions of 38 U.S.C.A. § 1110, 
he effectively withdrew his substantive appeal in writing in 
an October 1998 Statement in Support of Claim.  In that 
statement, the veteran wrote, "I am not claiming that the 
right hand injury is service connected."  See 38 C.F.R. 
§ 20.204(b) (2002) (substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  
As the veteran withdrew the issue of entitlement to direct 
service connection for residuals of right hand injury, this 
issue is no longer before the Board on appeal.  The claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, 
which the veteran also entered in October 1998, constitutes a 
distinct claim from the (withdrawn) claim for service 
connection for right hand injury under the provisions of 
38 U.S.C.A. § 1110. 

  
REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  The Board will remand the veteran's case to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107], as these 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).

Although the RO sent a supplemental statement of the case to 
the veteran in January 2003 that included notice of the VCAA 
regulatory provisions, the veteran has a statutory right to 
one year to submit information or evidence in response to any 
VCAA notification, and that one-year period has not yet 
passed, nor has he otherwise waived his right to that 
response period.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs (DAV), Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  For these reasons, the Board 
is constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law 
and to ensure the appellant has had full due process of law.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed, including notice of, 
and compliance with, the one-year 
provision to submit information or 
evidence.  The RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
38 C.F.R. § 3.159, are fully complied with 
and satisfied.  The RO should also notify 
the veteran of what evidence, if any, the 
veteran is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  The RO should review the claims file 
and take any other action needed to 
comply with the duty to assist under the 
VCAA, to include, if otherwise 
appropriate, scheduling the veteran for 
additional medical examinations or 
obtaining medical opinions.

3.  If any additional information or 
evidence is received necessitating 
issuance of a supplemental statement of 
the case (SSOC), the RO should do so, and 
give the veteran an appropriate period to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



